Citation Nr: 0019442	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  98-11 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1970.


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision from the Boise, 
Idaho Department of Veterans Affairs (VA) Regional Office 
(RO) that increased the veteran's rating for PTSD from 10 
percent to 50 percent effective October 18, 1996.  

In the veteran's substantive appeal, VA Form 9, he indicated 
that he desired to attend a hearing before a local Hearing 
Officer at the RO located in Boise, Idaho.  The veteran was 
notified by letter dated August 1998 of the time and place of 
the hearing but failed to appear.  The veteran was 
rescheduled for a hearing in April 1999 and was notified of 
the time and place of the hearing by letter dated February 
1999.  Again, the veteran failed to appear.  Therefore, in 
the absence of a showing of good cause, for his failure to 
appear, the hearing request is considered withdrawn.  38 
C.F.R. § 20.704(b) & (d) (1999).  

In a January 2000 written presentation by the representative, 
the issue of service connection for substance abuse was 
raised, with a request that such be referred to the RO.  
Accordingly, the RO's attention is directed to that matter 
for initial consideration.   


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

As an initial matter, the Board notes the additional relevant 
evidence filed by the veteran in January 2000.  However, the 
veteran waived consideration of the evidence by the agency of 
original jurisdiction.  Nevertheless, as the case must be 
remanded for other reasons, the RO will be asked to review 
the additional evidence.   

The Board notes that VA has amended the rating schedule with 
respect to mental disorders.  38 C.F.R. § 4.132 (1995), the 
VA Schedule of Ratings for Mental Disorders, has been amended 
and redesignated as 38 C.F.R. § 4.130 (1999), effective 
November 7, 1996.  The veteran filed his application for an 
increased rating approximately one month before the new 
criteria became effective.  It appears that the RO granted 
the increase from 10 to 50 percent under the revised criteria 
but there is no indication that the old criteria were 
considered.  The change in the criteria is significant since 
under the new regulation the criteria used for determining 
the severity of PTSD focus more on individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as, for example, "totally incapacitating, severe, 
or considerable."  In Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991), the Court held that, where, as in this case, the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal has 
been concluded, the version most favorable to the veteran 
will apply.  

In light of Karnas, supra, and the fact that the veteran 
filed his claim prior to November 7, 1996, the Board finds 
consideration of the veteran's PTSD in accordance with the 
old diagnostic criteria, in addition to the new criteria, is 
in order so that he can be afforded the benefit of the most 
favorable.  

Under these circumstances, the Board remands this case to the 
RO for the following action.  

The RO should review the claim for an 
increased rating in light of the additional 
evidence submitted directly to the Board 
along with any other evidence that may be 
received.  The RO should evaluate the 
veteran's PTSD under the rating criteria in 
effect both prior and subsequent to November 
7, 1996, to determine which are the most 
favorable to the veteran.  If his claim is 
not granted in full, the RO should issue a 
Supplemental Statement of the Case providing 
the veteran with the rating criteria in 
effect prior to November 7, 1996.	


The purpose of this remand is to ensure due process of law.  
No action by the veteran is required until he is notified by 
the RO.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




